—Appeal by the defendant from (1) a judgment of the Supreme Court, Queens County (Eng, J.), rendered March 22, 2001, convicting him of criminal possession of a controlled substance in the third degree (two counts), upon his plea of guilty, and imposing sentence under *358Ind. No. 11369/99, and (2) an amended judgment of the same court, also rendered March 22, 2001, revoking a sentence of probation imposed by the same court (LaTella, J.), upon a finding that he had violated conditions thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree under Superior Court Identification No. 11615/95.
Ordered that the judgment and amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Altman, J.P., Krausman, Gold-stein, H. Miller and Crane, JJ., concur.